DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 19 are pending.
Claims 1 – 5, 7 – 11, 13 – 16, 18 and 19 are allowed.
Claims 6, 12 and 17 are rejected.
Response to Amendment
The amendment to claims 1 – 4, 7 – 10, 12 – 15, and new claims 16 - 19, submitted September 27, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed September 27, 2021, with respect to the rejection of claim 2 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of claim 2 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 6 - 7, filed September 27, 2021, with respect to the rejection(s) of claim(s) 12 under 35 USC 102(a)(1) as anticipated by Unilever PLC (WO 95/26391) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagy et al. (US 2014/0018559) as set out below.
Applicant's arguments filed September 27, 2021, with regard to the rejection of claim 12 under 35 USC 102(a)(1) as anticipated by Bertoli et al. (WO 2011/009843) have been fully considered but they are not persuasive for the reason set out below.
Applicant’s arguments, see pages 7 – 8, filed September 27, 2021, with respect to the rejection of claims 1 – 13 and 15 under 35 USC 103 as unpatentable over Unilever PLC (WO 95/26391) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1- 13 and 15 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 8 - 9, filed September 27, 2021, with respect to the rejection of claims 1 – 3, 7, 8 and 11 - 14 under 35 USC 103 as unpatentable over Kurosawa et al. (EP 2471897) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 3, 7, 8 and 11 - 14 under 35 USC 103 has been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al. (US 2014/0018559).
The claim covers a purified triglyceride oil, wherein the purified triglyceride oil comprises less than 0.3 ppm MCPDEs.
However, Nagy discloses refined oils produced from plant material comprising less than 0.3 ppm of MCPD diesters. Specifically, the refined oils of Nagy will comprise less than 1 ppm, preferably less than 0.3 ppm or MCPD diesters (monochloropropanediol).  (pp. [0050]).  
Applicant is reminded that claim 12 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims. As stated in In re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985): Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially 
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art. In this case the product or composition is known from Unilever PLC. Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 102
Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertoli et al. (WO 2011/009843).
The claim covers a purified triglyceride oil, wherein the purified triglyceride oil comprises less than 0.3 ppm MCPDEs.
Bertoli discloses a purified triglyceride oil in Example 1 than comprises 220 μg/kg (0.220 ppm) of 3-MCPD (monochloro propanediol esters).
Applicant is reminded that claim 12 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product or composition is known from Unilever PLC.  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 recites: wherein the auxiliary trapping agent comprises at least one compound selected from the group consisting of a monoacylglyceride, a diacylglyceride and a free fatty acid.  However, claim 1 in lines 4 – 6 recites the identical limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 17 recites: wherein the auxiliary trapping agent consist of at least one compound selected from the group consisting of a monoacylglyceride, a diacylglyceride and a free fatty acid.  However, claim 1 in lines 4 – 6 recites the identical limitations.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 – 5, 7 – 11, 13 – 16, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner has considered the amendment filed by the Applicant on September 27, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action as it relates to claims 1 – 5, 7 – 11, 13 – 16, 18 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622